DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 2/8/2021.
Claims 52 and 56 are amended.
Claims 2-13, 15, 19, 20, 24-26, 28-30, 32-34, 36, 38-45, 48, 50-51 and 53 are canceled.
Claims 1, 14, 16-18, 21-23, 27, 31, 35, 37, 46, 47, 49, 52 and 54-56 are remaining in the application.
The amended Drawings (Replacement and Annotated Sheets) are accepted.
The amended Specification is accepted.
Allowable Subject Matter
8.	Applicant’s amendment overcomes all previous objections and rejections as presented in the Non Final Rejection mailed on 11/27/2020.
9.	In view of the foregoing; the remaining claims 1, 14, 16-18, 21-23, 27, 31, 35, 37, 46, 47, 49, 52 and 54-56 are allowed.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
2/10/2021